PER CURIAM.
Appellant pled nolo contendere to delivery of cocaine. The applicable permitted guidelines sentencing range was probation to three and one-half years’ imprisonment. The trial judge imposed a' five-year sentence, which he then suspended by placing appellant on five years of probation, on the condition that she serve one year in jail.
The trial judge used “timing” as a basis to depart, but appellant’s criminal history does not demonstrate the type of escalating or persistent pattern that is required for departure. See State v. Simpson, 554 So.2d 506 (Fla.1989), and State v. Jones, 530 So.2d 53 (Fla.1988).
Therefore, we strike the five-year suspended sentence but uphold the balance of appellant’s sentence.
Reversed in part.
FRANK, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.